Citation Nr: 0201502	
Decision Date: 02/14/02    Archive Date: 02/20/02

DOCKET NO.  99-17 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for lung cancer, to 
include as secondary to service-connected tuberculosis, for 
purposes of accrued benefits.

3.  Entitlement to Dependents' Educational Assistance 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from May 1947 to April 1950, 
from July 1950 to July 1953, and from September 1953 to April 
1968.  He died in April 1999.  The appellant in this matter 
is the veteran's widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1999 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's death certificate shows that he died in 
April 1999 of cancer of the lung, with the underlying cause 
of death listed as metastasis of this cancer to the brain.

3.  At the time of the veteran's death, his service-connected 
disabilities included pulmonary tuberculosis, minimal, right 
upper lobe, wedge resection, inactive, evaluated as 
noncompensable from April 1976, and duodenal ulcer, post-
operative, evaluated as 10 percent disabling from May 1968.

4.  There is no competent medical evidence establishing a 
causal relationship between the veteran's terminal lung 
cancer and his period of active service, or to a service-
connected disability.

5.  Lung cancer was not shown during service, and did not 
manifest until approximately 30 years following service 
separation.

6.  In March 1999, the RO received the veteran's claim for 
service connection for lung cancer, including as secondary to 
his service-connected tuberculosis; that claim was pending at 
the time of the veteran's death.

7.  The evidence in the file at the time of the veteran's 
death did not support entitlement to service connection for 
lung cancer, to include as secondary to his service-connected 
pulmonary tuberculosis, inactive.  


CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for 
the cause of the veteran's death have not been met.  
38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. § 3.312 
(2001).

2.  The requirements for accrued benefits are not met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5121 (West 1991 & Supp. 
2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. § 3.1000 (2001).

3.  The appellant is not eligible for educational assistance 
benefits.  38 U.S.C.A. §§ 3500, 3501 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.807 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the appellant's claims for service 
connection for the cause of the veteran's death, as well as 
for service connection for lung cancer, to include as 
secondary to the veteran's service-connected tuberculosis, 
for purposes of establishing entitlement to accrued benefits.  
The appellant maintains that the veteran's terminal lung 
cancer was caused by scarring incurred by the veteran as the 
result of surgery for his service-connected tuberculosis.  A 
July 1968 rating decision granted service-connection for 
tuberculosis, inactive, and duodenal ulcer.  At the time of 
his death, the inactive tuberculosis was evaluated as 
noncompensable and the duodenal ulcer was evaluated as 10 
percent disabling.

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance of Act of 2000 (VCAA), 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000); see 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  
Among other things, the VCAA amended 38 U.S.C.A. § 5103 to 
clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that the VA will make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.159.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.159).  The intended effect of the 
implementing regulations was to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance the VA will provide to claimants who 
file a claim for benefits.  66 Fed. Reg. 45,620 (Aug. 29, 
2001).  Both the VCAA and the implementing regulations are 
applicable in the present case, and will be collectively 
referred to as "the VCAA."

The Board finds that while the VCAA was enacted during the 
pendency of this appeal, and was not specifically applied by 
the RO, there is no prejudice to the appellant in proceeding 
with this appeal, because the requirements under the VCAA 
have been met.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is not prejudice to the 
appellant).  In this regard, the Board finds that the 
appellant was provided adequate notice as to the evidence 
necessary to substantiate her claim, in the form of letters 
from the RO, a May 1999 rating decision, a June 1999 
statement of the case, and two supplemental statements of the 
case, dated in August 1999 and May 2001.  

Additionally, the RO made satisfactory efforts to ensure that 
all relevant evidence was associated with the claims file.  
The claims file contains the veteran's service medical 
records, his death certificate, his terminal medical records 
and all medical records pertaining to the treatment of his 
lung cancer and tuberculosis.  The Board also observes that 
in July 1968, the veteran underwent a comprehensive VA 
examination in connection with his prior claims for 
tuberculosis and ulcers.  Moreover, in October 2000, a VA 
examiner reviewed all of the evidence of record in order to 
render an opinion concerning a possible nexus between the 
veteran's service-connected tuberculosis and lung cancer that 
eventually resulted in his death.  There do not appear to be 
any outstanding VA records, and it does not appear that the 
veteran underwent any relevant private medical treatment for 
the claimed disorders, as no such records have been 
identified by the appellant, or by the veteran during his 
lifetime.  The appellant was offered an opportunity to 
present testimony at a hearing in this case, but she 
declined. There is no indication in the file that there are 
additional relevant records that have not yet been obtained 
for this matter.  As such, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in obtaining the evidence 
pertinent to her claims.  

I.  General Facts and Medical History

The evidence for consideration in this matter includes the 
veteran's service medical records.  The veteran's entrance 
examination was conducted in May 1947.  The veteran reported 
on his medical history form that he had no history of 
tuberculosis, tumors, growths, cysts or cancer.  On clinical 
examination, the reporting physician noted that the veteran's 
lungs were normal and his chest x-rays were negative.

An April 1964 medical examination report noted that the 
veteran was cleared for follow-up for a two centimeter nodule 
discovered in the superior segment of the lower lobe of his 
right lung.  

A May 1964 hospitalization summary noted that the veteran had 
been admitted for evaluation of a coin lesion in the right 
lung field, first noticed at the veteran's April 1964 
examination.  Upon examination, the veteran's chest was found 
to be clear to auscultation and percussion.  The report 
stated that current chest x-rays again confirmed the lesion, 
but that a review of older films indicated that the lesion, 
although much smaller, had been present back to the time of 
1958 chest x-rays.  The report stated that laminograms 
indicated that the nodule was solid, with some indistinct 
margins of its border, but no calcium content.  The report 
noted that because of the size of the lesion, the absence of 
calcium and the veteran's history as a heavy smoker, the case 
required transfer to another facility.
 
An April 1965 service medical record noted that the veteran 
was hospitalized at a different facility from May 1964 to 
April 1965 for treatment of minimal tuberculosis of the lower 
lobe of the right lung.  The record stated that a 
tuberculosis diagnosis was established by an exploratory 
thoracotomy and wedge resection conducted in June 1964.  

An April 1965 hospitalization record noted a diagnosis of 
tuberculosis of the lung, active on admission, but inactive 
upon discharge.  A concurrent hospitalization summary stated 
that upon examination, the veteran's lungs were clear to 
percussion and auscultation, there was no notable 
lymphadenopathy and that the remainder of the physical 
examination was completely within normal limits.  The report 
stated that the veteran was completely asymptomatic and 
afebrile upon admission, but it also documented his history 
of abnormal x-ray findings of a lung lesion in April 1958, 
July 1959, and in May 1960, up to current findings on April 
1964 and June 1964 x-rays.  The summary stated that post-
operative analysis of the lesion disclosed that the tissue 
was a granuloma, negative for tuberculosis.  The report 
stated that the veteran thereafter received drug treatment 
for tuberculosis, and in light of negative bacteriologic 
studies and x-ray stability, was then recommended for return 
to service with required medical supervision for one year, 
tuberculosis drug treatment through January 1966 and follow-
up chest x-rays to be performed annually for the next 10 
years.

A March 1965 chest x-ray report noted partial regeneration of 
the right fifth rib and a nodular density in the right mid 
lung field, along with some pleural thickening in the same 
area.  The radiologist noted that it was probably a granuloma 
and that the veteran's chest was otherwise normal.   

Subsequent chest x-rays conducted on the veteran during 
service were both normal and negative for tuberculosis 
findings.  A July 1965 chest x-ray report stated that there 
was no evidence of active disease.  An October 1965 chest x-
ray report noted the prior surgical resection, with partial 
resection evident, and stated that both lung fields were 
clear, with no evidence of active disease.  A November 1965 
chest x-ray report noted an "essentially negative chest."  
A January 1966 chest x-ray report listed no evidence of 
active disease.  A June 1966 chest x-ray report showed a 
resection of the fifth right rib, showing some evidence of 
regeneration, and stated that there was no evidence of active 
pulmonary disease.  A January 1967 chest x-ray report stated 
that findings were normal.  A May 1967 chest x-ray report 
diagnosed a "negative chest."  A November 1967 chest x-ray 
report stated that the right rib was regenerating and noted 
that a surgical procedure had been performed on that side.

The veteran's separation examination was completed in 
November 1967.  On his report of medical history, the veteran 
characterized himself as in "fair health," noting that he 
had a history of tuberculosis and pain/pressure in his chest, 
but no history of tumors, growths, cysts or cancer.  Upon 
clinical examination, the physician reported abnormal 
findings for lungs and chest, noting an absence during 
service for surgery.  

Following separation from service, the record contains VA 
treatment records reflecting treatment from June 1968 to June 
1971, and from February 1999 to April 1999.  

In July 1968, the veteran underwent a VA examination in 
connection with his claims for service connection for 
tuberculosis and a duodenal ulcer.  The examiner noted that 
the right anterior chest wall was slightly flatter than the 
left, and that this may be compatible with the veteran's 
previous surgery.  He stated that there was no droop of 
either shoulder or other indication of shrinkage on the right 
side of the chest.  He documented that the thorax and rib 
cage appeared normal, breath and voice sounds were normal, 
fremitus was normal on palpation, percussion tone was 
resonant throughout and chest expansion was good.  The 
examiner rendered a diagnosis of inactive pulmonary 
tuberculosis, right upper lobe, wedge resection.  A July 1968 
chest x-ray report again noted clear lung fields and no 
pleural effusion.  The listed impression was a postoperative 
chest with no evidence of recurrence.  

Following the foregoing examination, in an August 1968 rating 
decision the RO awarded the veteran service connection for 
pulmonary tuberculosis, minimal, right upper lobe, wedge 
resection, inactive, evaluated as 50 percent disabling from 
May 1968; 30 percent from April 1971; and 0 percent from May 
1968.  The RO also awarded service connection for duodenal 
ulcer, post-operative, evaluated as noncompensable from April 
1976.

A June 1971 VA treatment record acknowledged the veteran's 
history of tuberculosis and surgery for the same.  Upon 
examination, the physician noted that the veteran did not 
cough or present with a history of chest pain.  He noted no 
abnormal findings during his examination of the veteran's 
chest, and diagnosed inactive pulmonary tuberculosis, 
thoracotomy, right wedge resection, without the use of 
tuberculosis medication for at least the last three to four 
years.  A June 1971 chest x-ray report listed an impression 
of a postoperative chest with no evidence of tuberculosis 
recurrence.

The claims file contains no information regarding any 
pertinent treatment of the veteran after June 1971 until 
February 1999.  A VA nursing note dated February 4, 1999, 
indicates that the veteran reported an onset of gout in 
October 1998.

A VA outpatient record dated February 4, 1999, indicates that 
the veteran presented with complaints of pain in the right 
rib area for the past three weeks.  A physician's assistant 
assessed his condition.  Under the "history and physical" 
portion of the record, it was noted that the veteran had a 
newly visualized right upper lung mass.  It was further noted 
that his last chest x-rays revealed surgery secondary to 
tuberculosis in 1964.  It was suggested that the veteran 
receive pulmonary follow-up at the VA hospital in Madison.  
The physician's assistant wrote the following note:  "? 
adeno carcinoma [secondary] to old surg."  Under the 
diagnostic impressions, it was noted right upper lung 
tuberculosis recurrence vs. lung cancer.  The plan was to 
transfer the veteran to Madison.  This plan was accepted by 
the Chief Resident.  

Upon transfer to Madison, the diagnoses were non-small cell 
carcinoma, right lung; gout; and history of tuberculosis.  It 
was noted that the veteran had a history of tuberculosis 
during the 1960s, and the veteran was status-post treatment 
and right upper lobe resection.  It was also reported that 
the veteran had a history of smoking 150 packs per year, 
although he had quit smoking 20 years ago.  The examiner 
reported that a chest x-ray performed prior to transfer had 
revealed a right upper lobe parenchymal opacity with 
suggestion of upper wall invasion.  The veteran underwent a 
CT scan, and pain treatment.  

Several tests were performed at VA facilities in order to 
diagnose the veteran's condition.  A February 1999 echogram 
needle biopsy report showed malignant cells in the right 
lung.  A February 1999 chest x-ray and computed tomography 
(CT) scan of the thorax indicated a large right hilar mass 
with right main stem bronchus obstruction with secondary 
volume loss of the right upper lobe, with right posterior rib 
involvement.  A February 1999 magnetic resonance imaging 
(MRI) report for the brain documented multiple metastases of 
the cancer.  

A February 1999 hospital discharge summary shows that the 
veteran was diagnosed with unresectable non-small cell right 
lung carcinoma with extension into the posterior ribs, as 
well as brain metastases.  The record indicates that the 
veteran entered the hospital for pain management and 
radiation therapy.  The report noted that the veteran had 
chronic medical problems and a 180 pack per year history of 
tobacco use, ending around 1979, as well as a history of 
heavy alcohol use until December 1998.  It also stated that 
the veteran reported an uncle's death from lung cancer and an 
aunt's death from rectal cancer.

VA treatment records indicate that in February and March 
1999, the veteran received pain management and radiation 
treatment at VA facilities.  April 1999 VA hospitalization 
records indicate that the veteran was admitted for nursing 
home placement and hospice care, and then released to hospice 
care approximately two weeks later.  Subsequent records 
indicate that the veteran returned shortly thereafter to 
another VA facility, where he died in late April 1999.   

The veteran's death certificate attributes death to lung 
cancer, due to or as a consequence of metastasis of the 
cancer to the brain.  The interval between the lung cancer's 
onset and death from its metastasis to the brain is listed as 
one month.

In November 1999, the RO contacted the physician's assistant 
by telephone for follow-up on his opinion of the veteran's 
lung cancer as secondary to old surgery.  According to the RO 
contact sheet, the physician's assistant stated that this 
possibility had been raised to him by the veteran, and he had 
then performed some medical research and found a correlation 
between lung surgery and the subsequent development of lung 
cancer.  The RO representative provided the physician's 
assistant with information from the claims file, including 
the results of the July 1968 VA examination and February 
through March 1999 VA medical reports concerning the 
locations of the tuberculosis and lung cancer, as well as the 
veteran's 180 pack per day smoking history lasting until 20 
years prior to his death.  It was reported that the 
physician's assistant "appeared to believe" that smoking 
played a greater role in the veteran's death, although 
tuberculosis surgery may have been a contributing factor, 
possibly by leading to an earlier development of the cancer.  
The RO representative asked the physician's assistant to 
supply a written memo of his opinion, including his consult 
with an internist and citations from pertinent medical 
treatises, and he agreed to do so.  In February 2000, the RO 
sent a written request for the opinion from the physician's 
assistant at the VA facility where he was employed, which 
included a summary of pertinent medical evidence and the 
claims file itself.  

After the physician's assistant declined to review the 
veteran's claims file and render a written opinion, a VA 
examiner at that facility reviewed the file for the 
development of a nexus opinion concerning any relationship 
between the veteran's service-connected tuberculosis and his 
lung cancer.  The examiner supplied a written opinion in 
October 2000.  The examiner indicated that he reviewed the 
file and also performed a Med-Line search of applicable 
medical literature prior to rendering his opinion.  The 
examiner stated that he was Board Certified in internal 
medicine and has had training and clinical experience in 
diagnosing and treating tuberculosis and lung cancer, as well 
as having published research on the diagnosis of 
tuberculosis.  The examiner indicated that in the past, 
medical questions were posed as to whether there was a link 
between tuberculosis and lung cancer, and that careful 
research had indicated that new onset lung cancer might 
activate old, healed tuberculosis, but that the reverse did 
not occur.  The examiner stated that, "Prior tuberculosis 
(or scars from resections) was not associated with a higher 
incidence of subsequently developing lung cancer.  In 
summary, tuberculosis does not cause lung cancer.  Surgical 
scars resulting from resection of pulmonary tuberculosis do 
not cause lung cancer.  There is no causal relationship 
between (the veteran's) surgery for tuberculosis and the 
later development of his lung cancer."  

II.  Service Connection for Cause of Death

A surviving spouse of a qualifying veteran who died of a 
service-connected disability is entitled to receive 
Dependency and Indemnity Compensation (DIC) benefits.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (2001).  In 
order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was either the 
principal or contributory cause of death.  Id.  To constitute 
the principal cause of death, the service-connected 
disability must be one of the immediate or underlying causes 
of death, or be etiologically related to the cause of death.  
38 C.F.R. § 3.312(b) (2001).  This includes claims for 
secondary service connection under 38 C.F.R. § 3.310 (2001).  
To be a contributory cause of death, the evidence must show 
that the service-connected disability contributed 
substantially or materially to the cause of death, or that 
there was a causal relationship between the service-connected 
disability and the veteran's death.  In effect, the service-
connected disability, to be a contributory cause of death, 
must be shown to have combined with the principal cause of 
death, that it aided or lent assistance to the cause of 
death.  It is not sufficient to show that it casually shared 
in producing death; instead, a causal relationship must be 
shown.  38 C.F.R. § 3.312(c)(1) (2001).  

Per 38 C.F.R. § 3.312(c)(3), service-connected disabilities 
affecting vital organs should receive careful consideration 
as a contributory cause of death; this requires a 
determination as to whether there were debilitating effects 
and a general impairment of health caused by the service-
connected disability which rendered the veteran less capable 
of resisting the effects of an unrelated disability.  Under 
38 C.F.R. § 3.312(c)(4), in cases where the primary cause of 
death is by its very nature so overwhelming that eventual 
death is anticipated irrespective of coexisting disabilities, 
there must be a determination as to whether there is a 
reasonable basis that a service-connected disability had a 
material effect in causing death.  

In the present case, the veteran died in April 1999.  His 
death certificate attributes death to lung cancer, due to or 
as a consequence of metastasis of the cancer to the brain.  
The Board has carefully reviewed all the evidence in this 
case, but concludes that the preponderance of the evidence is 
against the claim for service connection for the cause of the 
veteran's death.  

The veteran's lung cancer did not appear until 1999, which 
was many years following his separation from service.  
Moreover, the medical evidence indicates that there is no 
causal link between the veteran's terminal lung cancer and 
his active service, or a service-connected disability.  As 
noted earlier, in October 2000, a Board-Certified VA examiner 
had the opportunity to review all of the evidence of record 
and render an opinion that there was no connection between 
the veteran's service-connected tuberculosis and his lung 
cancer.  This examiner acknowledged the February 1999 
notation made by a physician's assistant regarding a possible 
connection between the veteran's lung cancer and past 
surgery.  However, other than that notation (which was 
prefaced by a question mark) there is simply no medical 
evidence of record supporting such a relationship.  Rather, 
there is a strong medical opinion to the contrary.  

The Board finds that the probative value, if any, of the 
February 1999 statement of the physician's assistant 
concerning a nexus in this matter is outweighed by the 
probative value of the Board-Certified VA examiner's opinion.  
This opinion illustrates significant knowledge and skill in 
the analysis of the pertinent medical information concerning 
the evaluation, treatment and diagnosis of tuberculosis and 
lung cancer, as well as any relationship existing between 
them.  Further, the probative value of a medical opinion is 
generally based upon the scope of the examination and the 
relative merits of the expert's qualifications and analytical 
findings.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
In short, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's fatal lung 
cancer was either directly related to his active service, or 
to a service-connected disability, such as pulmonary 
tuberculosis.  Based on the foregoing, the Board finds that 
the appellant's claim of service connection for the cause of 
the veteran's death is not warranted.  See 38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312 (2001). 

III.  Accrued Benefits

An application for accrued benefits must be filed within one 
year after the date of death.  38 U.S.C.A. § 5121 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.1000 (2001).  Claims for death 
pension, compensation, or dependency and indemnity 
compensation are deemed to include a claim for accrued 
benefits if supported by the facts of the case.  See 
38 U.S.C.A. § 5101(b) (West 1991).  Accrued benefits include 
those the veteran was entitled to at the time of death under 
an existing rating or based on evidence in the file at the 
date of death.  See 38 U.S.C.A. § 5121(a) (West Supp. 2001); 
38 C.F.R. § 3.1000(a) (2001); Ralston v. West, 13 Vet. App. 
108, 113 (1999).  In order for a claimant to be entitled to 
accrued benefits, the veteran must have had a claim pending 
at the time of death.  See Jones v. West, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).  A claim must have been filed by or on 
behalf of the veteran prior to his death in accordance with 
38 U.S.C.A. § 5101(a) (West 1991).  Id.  

Entitlement to the benefit sought in an accrued benefits case 
must be established by the "evidence in the file at the date 
of death."  38 U.S.C.A. § 5121(a) (West Supp. 2001); 
38 C.F.R. § 3.1000(a) (2001).  The Board notes that this 
includes VA medical records that were generated any time 
prior to the veteran's death, regardless of whether they were 
physically in the file at the time of death, as VA is deemed 
to have constructive notice of all records generated by its 
agency.  See Bell v. Derwinski, 2 Vet. App. 613 (1992); see 
also Ralston, 13 Vet. App. at 113 (holding that "the 
Secretary correctly states that entitlement to accrued 
benefits must be determined based on evidence that was either 
physically or constructively in the file at the time of the 
veteran's death.").

In the present case, at the time of the veteran's death he 
had a claim pending for entitlement to service connection for 
lung cancer.  In the veteran's claim, received at the RO in 
March 1999, he indicated that he had a lung operation in 
service, and that he was told by a representative at the VA 
medical center in Milwaukee that this caused the lung cancer 
he now had.  As this claim was pending at the time of the 
veteran's death, the issue of accrued benefits is 
appropriate, and the question now becomes whether the 
evidence in the file at the time of the veteran's death (or 
constructively in the file) supported a claim for service 
connection for lung cancer, to include as secondary to his 
service-connected pulmonary tuberculosis.  

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).  In order to prove service 
connection, a claimant must submit:  (1) medical evidence of 
a current disability; (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2001).  Certain chronic 
disabilities, such as cancer, are presumed to have been 
incurred in service if manifested to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 
3.309 (2001).   

According to 38 C.F.R. § 3.310(a) (2001), disability that is 
proximately due to or the result of a service-connected 
disease or injury shall also be service-connected.  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  The medical nexus 
requirement also applies to claims for secondary service 
connection.  There must be competent medical evidence that 
establishes a relationship between the current claimed 
condition and the service-connected disability.  See 
38 C.F.R. § 3.310(a) (2001); Libertine v. Brown, 9 Vet. App. 
521 (1996). 

The Board finds that at the time of the veteran's death, the 
record did not contain medical evidence that supported his 
claim for service connection for lung cancer.  The veteran's 
service medical records show the development and treatment of 
tuberculosis during active service, but are negative for any 
complaints, diagnosis or treatment of lung cancer or its 
symptoms during such time.  In fact, the veteran was not 
shown to have lung cancer in service or the manifestation of 
lung cancer until February 1999, which was more than thirty 
years after the veteran left active service.  

The veteran's VA treatment records for lung cancer reference 
his tuberculosis history and 1964 surgery, and contain 
thorough documentation of his treatment of lung cancer.  
However, other than a February 1999 notation made by a 
physician's assistant, discussed below, the medical evidence 
does not address or establish a causal connection between the 
veteran's tuberculosis and the latter onset of lung cancer, 
or between his lung cancer and an incident of his active 
military service.

At most, there is a February 1999 VA treatment record, signed 
by a physician's assistant, which questions a possible 
relationship between lung cancer and past surgery.  However, 
the Board notes that that notation was made upon a 
preliminary assessment of the veteran's condition, after he 
first arrived at the VA medical center complaining of pain in 
his right rib area.  Other than taking an x-ray of the 
veteran's chest, there is no indication that the physician's 
assistant conducted a thorough examination of the veteran, or 
reviewed his past medical records to reach a conclusion as to 
the etiology of the veteran's cancer.  In fact, a formal 
diagnosis of cancer had not even been made at that point in 
time.  The record clearly indicates that the physician's 
assistant initiated a transfer of the veteran to another VA 
medical center, where more thorough examination and testing 
was performed.  

The Board acknowledges the appellant's statements that she 
was told by a VA medical professional that the veteran's lung 
cancer may have been caused by the scar tissue on his lung.  
However, the medical evidence in the file at the time of the 
veteran's death simply does not reflect that conclusion.  The 
only piece of evidence at the time of the veteran's death 
supporting a claim for service connection for lung cancer was 
the February 1999 physician's assistant's notation.  However, 
as described earlier in this decision, that notation was 
prefaced with a question mark, and was not listed under the 
diagnostic impressions.  Thus, it appears to the Board that 
while there may have been a question of a connection at that 
time between possible lung cancer and a history of pulmonary 
tuberculosis, such a causal relationship was certainly not 
reflected in the medical evidence present in the file at the 
time of the veteran's death.  Moreover, as claims for accrued 
benefits are based on evidence in the file (or constructively 
in the file) at the time of the veteran's death) the Board is 
not free to consider any evidence generated after the 
veteran's death in April 1999.  

In short, the Board finds that the record at the time of the 
veteran's death did not establish that he was entitled to 
service connection for lung cancer on either a direct basis, 
or as secondary to a service-connected disability, including 
pulmonary tuberculosis.  As such, the requirements for 
accrued benefits have not been met, and the claim is denied.  

IV.  Dependents' Educational Assistance

The appellant is also seeking entitlement to basic 
eligibility for Dependents' Educational Assistance benefits.  
See 38 U.S.C.A. §§ 3501, 3510 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.807 (2001).  With limitations, the term "eligible 
person" for educational assistance under Chapter 35 means a 
child, surviving spouse or spouse of a veteran who was 
discharged under other than dishonorable conditions and who: 
(1) died of a service-connected disability; (2) has a total 
disability permanent in nature resulting from a service-
connected disability; or (3) died while a disability so 
evaluated was in existence.  38 U.S.C.A. §§ 3500, 3501 (West 
1991 & Supp. 2001); 38 C.F.R. § 21.3021(a)(2) (2001).

As noted, the veteran's terminal lung cancer has not been 
shown to be linked to his active service, and the veteran did 
not die as the result of a service-connected disability.  
Further, the veteran did not have a permanent and total 
service-connected disability while he was alive, nor did he 
die while under permanent and total disability.  As such, the 
Board finds that the appellant is not eligible for 
Dependents' Educational Assistance benefits.  See 38 U.S.C.A. 
§§ 3500, 3501 (West 1991 & Supp. 2001); 38 C.F.R. § 21.3021 
(2001).

V. Conclusion

The Board has carefully considered the appellant's claims, 
but for the reasons and bases set forth above, the Board 
finds that the preponderance of the evidence is against a 
claim for service connection for the cause of the veteran's 
death.  The Board also finds that the evidence did not 
support entitlement to service connection for lung cancer at 
the time of the veteran's death, and as such, the 
requirements for accrued benefits have not been met.  
Finally, as service connection has not been established for 
the cause of the veteran's death, basic eligibility for DEA 
benefits is not established.  

The Board has considered the benefit of the doubt rule.  
However, as the preponderance of the evidence is against the 
appellant's claims, the evidence is not in equipoise, and 
there is no basis to apply the rule in this case.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-56 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to service connection for lung cancer, to include 
as secondary to service-connected pulmonary tuberculosis, for 
purposes of accrued benefits, is denied.

The requirements for entitlement to Dependents' Educational 
Assistance benefits have not been met, and the claim is 
denied.




		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

